       Case 2:20-cr-00005-SMJ         ECF No. 21   filed 01/28/20   PageID.26 Page 1 of 3




1

2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
3
                                                                     Jan 28, 2020
4                                                                        SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 2:20-CR-00005-SMJ-2

8                        Plaintiff,                    ORDER GRANTING UNITED
                                                       STATES’ MOTION FOR
9    vs.                                               DETENTION

10   NICHOLAS SEAN CARTER,                             ECF No. 10

11                       Defendant.

12         On Tuesday, January 28, 2020, the Court appeared for a detention hearing.

13   Defendant appeared, in custody, with court-appointed counsel Nicholas Marchi.

14   Assistant United States Attorney Stephanie Van Marter represented the United

15   States. Defendant, personally and through counsel, waived his right to a detention

16   hearing. Accordingly, IT IS ORDERED:

17         1.     The United States’ Motion for Detention (ECF No. 10) is

18   GRANTED.

19         2.     Defendant shall be committed to the custody of the Attorney General

20   for confinement in a corrections facility separate, to the extent practicable, from



     ORDER GRANTING UNITED STATES’ MOTION FOR DETENTION - 1
       Case 2:20-cr-00005-SMJ      ECF No. 21    filed 01/28/20   PageID.27 Page 2 of 3




1    persons awaiting or serving sentences or being held in custody pending appeal.

2          3.     Defendant shall be committed to the custody of the Attorney General

3    pending disposition of this case or until further order of the court. If a party desires

4    this Court to reconsider conditions of release because of material and newly

5    discovered circumstances under 18 U.S.C. § 3142(f), that party shall file a motion

6    with the court, served upon the United States Attorney, stating what circumstances

7    are new, how they are established, and the requested change in conditions of

8    release.

9          4.     Defendant shall be afforded reasonable opportunity for private

10   consultation with counsel.

11         5.     On order of a court of the United States or on request of an attorney

12   for the United States, the person in charge of the corrections facility in which

13   Defendant is confined shall deliver Defendant to a United States Marshal for the

14   purpose of an appearance in connection with a court proceeding.

15         6.     If a party seeks review of this Order by another court pursuant to 18

16   U.S.C. § 3145(b), counsel shall adhere to the Detention Order Review Protocol

17   found in LCrR 46(k).

18         7.     The Court directs the parties to review the Local Criminal Rules

19   governing discovery and other issues in this case.

20   http://www.waed.uscourts.gov/court-info/local-rules-and-orders/general-orders.



     ORDER GRANTING UNITED STATES’ MOTION FOR DETENTION - 2
       Case 2:20-cr-00005-SMJ      ECF No. 21    filed 01/28/20   PageID.28 Page 3 of 3




1          8.       Defendant is bound over to Judge Salvador Mendoza, Jr. for further

2    proceedings.

3          DATED January 28, 2020.

4
                                   s/Mary K. Dimke
5                                  MARY K. DIMKE
                          UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING UNITED STATES’ MOTION FOR DETENTION - 3
